Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Michael Halbert on 6/13/2022.

The application has been amended as follows: 
1.	(Currently Amended)  A method for supporting location services for a user equipment (UE) comprising:
receiving by a first location server a first message for the UE transmitted by a first entity, wherein the first entity is a core network node, wherein the first message comprises a Mobile Originated Location Request (MO-LR); 
receiving by the first location server status information for the UE from the first entity, the status information comprising a local UE ID assigned by the first entity, wherein the status information further comprises a Cell ID;
sending a second message to a second entity based on the status information to request location information for the UE;
receiving a third message from the second entity comprising the location information, wherein the location information is measured by the second entity; and
determining a location for the UE based on the location information, wherein the first location server uses control plane interfaces and control plane protocols to receive the first message, send the second message and receive the third message.

2.	(Original)  The method of claim 1, wherein the UE is in communication with a Radio Access Network (RAN) and the second entity comprises the UE or the RAN, wherein the RAN is a Next Generation RAN (NG-RAN) supporting a Fifth Generation (5G) radio interface, and the first location server is part of a 5G Core network (5GC). 

3.	(Original)  The method of claim 1, wherein the first location server is located in a home network for the UE, wherein the UE is roaming in a visited network different from the home network.  

4.	(Original)  The method of claim 1, wherein the second message and the third message are messages for a positioning protocol.

5.	(Original)  The method of claim 4, wherein the second entity is the UE and the positioning protocol is a Long Term Evolution (LTE) Positioning Protocol (LPP), a Next Generation (NextGen) Positioning Protocol (NPP) or a Previously Presented Radio (NR) Positioning Protocol (NPP).

6.	(Original)  The method of claim 4, wherein the second entity is the RAN and the positioning protocol is a Next Generation (NextGen) Positioning Protocol A (NPPa) or Previously Presented Radio (NR) Positioning Protocol A (NRPPa).

7.	(Original)  The method of claim 4, wherein the second message is sent to the second entity and the third message is received from the second entity via a serving Access and Mobility Management Function (AMF) for the UE.

8.	(Currently Amended)  The method of claim 1, wherein the core network node 

9.	(Currently Amended)  A first location server for supporting location services for a user equipment (UE) comprising:
an external interface for receiving and sending messages to entities in a network; and
at least one processor coupled to the external interface, the at least one processor configured to receive a first message for the UE transmitted by a first entity in the network, wherein the first entity is a core network node, wherein the first message comprises a Mobile Originated Location Request (MO-LR), receive by the first location server status information for the UE from the first entity, the status information comprising a local UE ID assigned by the first entity, wherein the status information further comprises a Cell ID; sending a second message to a second entity in the network based on the status information to request location information for the UE, receive a third message from the second entity comprising the location information, wherein the location information is measured by the second entity, and determine a location for the UE based on the location information, wherein the first location server uses control plane interfaces and control plane protocols to receive the first message, send the second message and receive the third message. 

10.	(Original)  The first location server of claim 9, wherein the UE is in communication with a Radio Access Network (RAN) and the second entity comprises the UE or the RAN, wherein the RAN is a Next Generation RAN (NG-RAN) supporting a Fifth Generation (5G) radio interface and the first location server is part of a 5G Core network (5GC).

11.	(Original)  The first location server of claim 9, wherein the first location server is located in a home network for the UE, wherein the UE is roaming in a visited network different from the home network.  

12.	(Original)  The first location server of claim 9, wherein the second message and the third message are messages for a positioning protocol.

13.	(Original)  The first location server of claim 12, wherein the second entity is the UE and the positioning protocol is a Long Term Evolution (LTE) Positioning Protocol (LPP), a Next Generation (NextGen) Positioning Protocol (NPP) or a Previously Presented Radio (NR) Positioning Protocol (NPP).

14.	(Original)  The first location server of claim 12, wherein the second entity is the RAN and the positioning protocol is a Next Generation (NextGen) Positioning Protocol A (NPPa) or Previously Presented Radio (NR) Positioning Protocol A (NRPPa).

15.	(Original)  The first location server of claim 12, wherein the second message is sent to the second entity and the third message is received from the second entity via a serving Access and Mobility Management Function (AMF) for the UE.

16.	(Currently Amended)  The first location server of claim 9, wherein the core network node 

Claims 17-36 (Cancelled)

37.	(Currently Amended)  A first location server for supporting location services for a user equipment (UE) comprising:
means for receiving by a first location server a first message for the UE transmitted by a first entity, wherein the first entity is a core network node, wherein the first message comprises a Mobile Originated Location Request (MO-LR); 
means for receiving by the first location server status information for the UE from the first entity, the status information comprising a local UE ID assigned by the first entity, wherein the status information further comprises a Cell ID;
means for sending a second message to a second entity based on the status information to request location information for the UE;
means for receiving a third message from the second entity comprising the location information, wherein the location information is measured by the second entity; and
means for determining a location for the UE based on the location information, wherein the first location server uses control plane interfaces and control plane protocols to receive the first message, send the second message and receive the third message.

38.	(Previously Presented)  The first location server of claim 37, wherein the UE is in communication with a Radio Access Network (RAN) and the second entity comprises the UE or the RAN, wherein the RAN is a Next Generation RAN (NG-RAN) supporting a Fifth Generation (5G) radio interface, and the first location server is part of a 5G Core network (5GC). 

39.	(Previously Presented)  The first location server of claim 37, wherein the first location server is located in a home network for the UE, wherein the UE is roaming in a visited network different from the home network.  

40.	(Previously Presented)  The first location server of claim 37, wherein the second message and the third message are messages for a positioning protocol.

41.	(Previously Presented)  The first location server of claim 40, wherein the second entity is the UE and the positioning protocol is a Long Term Evolution (LTE) Positioning Protocol (LPP), a Next Generation (NextGen) Positioning Protocol (NPP) or a Previously Presented Radio (NR) Positioning Protocol (NPP).

42.	(Previously Presented)  The first location server of claim 40, wherein the second entity is the RAN and the positioning protocol is a Next Generation (NextGen) Positioning Protocol A (NPPa) or Previously Presented Radio (NR) Positioning Protocol A (NRPPa).

43.	(Previously Presented)  The first location server of claim 40, wherein the second message is sent to the second entity and the third message is received from the second entity via a serving Access and Mobility Management Function (AMF) for the UE.

44.	(Currently Amended)  The first location server of claim 37, wherein the core network node 

45.	(Currently Amended)  A non-transitory storage medium including program code stored thereon, the program code is operable to configure at least one processor in a first location server for supporting location services for a user equipment (UE), the program code comprising instructions to:
receive by a first location server a first message for the UE transmitted by a first entity, wherein the first entity is a core network node, wherein the first message comprises a Mobile Originated Location Request (MO-LR); 
receive by the first location server status information for the UE from the first entity, the status information comprising a local UE ID assigned by the first entity, wherein the status information further comprises a Cell ID;
send a second message to a second entity based on the status information to request location information for the UE;
receiving a third message from the second entity comprising the location information, wherein the location information is measured by the second entity; and
determine a location for the UE based on the location information, wherein the first location server uses control plane interfaces and control plane protocols to receive the first message, send the second message and receive the third message.

46.	(Previously Presented)  The non-transitory storage medium including program code of claim 45, wherein the UE is in communication with a Radio Access Network (RAN) and the second entity comprises the UE or the RAN, wherein the RAN is a Next Generation RAN (NG-RAN) supporting a Fifth Generation (5G) radio interface, and the first location server is part of a 5G Core network (5GC). 

47.	(Previously Presented)  The non-transitory storage medium including program code of claim 45, wherein the first location server is located in a home network for the UE, wherein the UE is roaming in a visited network different from the home network.  

48.	(Previously Presented)  The non-transitory storage medium including program code of claim 45, wherein the second message and the third message are messages for a positioning protocol.

49.	(Previously Presented)  The non-transitory storage medium including program code of claim 48, wherein the second entity is the UE and the positioning protocol is a Long Term Evolution (LTE) Positioning Protocol (LPP), a Next Generation (NextGen) Positioning Protocol (NPP) or a Previously Presented Radio (NR) Positioning Protocol (NPP).

50.	(Previously Presented)  The non-transitory storage medium including program code of claim 48, wherein the second entity is the RAN and the positioning protocol is a Next Generation (NextGen) Positioning Protocol A (NPPa) or Previously Presented Radio (NR) Positioning Protocol A (NRPPa).

51.	(Previously Presented)  The non-transitory storage medium including program code of claim 48, wherein the second message is sent to the second entity and the third message is received from the second entity via a serving Access and Mobility Management Function (AMF) for the UE.

52.	(Currently Amended)  The non-transitory storage medium including program code of claim 45, wherein the core network node 

53.	(Cancelled)  

54.	(Previously Presented)  The method of claim 1, wherein the status information is received in the first message or is received in response to a request for status information sent by the first location server to the first entity.   

55.	(Cancelled)  

56.	(Previously Presented)  The first location server of claim 9, wherein the status information is received in the first message or is received in response to a request for status information sent by the first location server to the first entity.   

57.	(Cancelled)  

58.	(Previously Presented)  The first location server of claim 37, wherein the status information is received in the first message or is received in response to a request for status information sent by the first location server to the first entity.   

59.	(Cancelled)  

60.	(Previously Presented)  The non-transitory storage medium including program code of claim 45, wherein the status information is received in the first message or is received in response to a request for status information sent by the first location server to the first entity.   


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAZDA SABOURI whose telephone number is (571)272-8892. The examiner can normally be reached 10 am-7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MAZDA SABOURI/Primary Examiner, Art Unit 2641